888 A.2d 92 (2005)
276 Conn. 924
Charlotte RUSSELL et al.
v.
Howard RUSSELL, Sr.
Leigh R. Schultz, Executrix (Estate of G. Alton Russell), et al.
v.
Russell Linen Service, Inc., et al.
Supreme Court of Connecticut.
Decided November 29, 2005.
John-Henry M. Steele, Middlefield, in support of the petition.
Richard L. Albrecht, Barbara M. Schellenberg and Courtney A. George, Bridgeport, in opposition.
The defendants' petition for certification for appeal from the Appellate Court, 91 Conn.App. 619, 882 A.2d 98 (2005), is denied.